United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2978
                                   ___________

United States of America,               *
                                        *
                      Appellee,         *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Northern Iowa.
Duane “Red” Clasen,                     *    [UNPUBLISHED]
                                        *
                     Appellant.         *
                                   ___________

                             Submitted: March 10, 2004

                                  Filed: March 23, 2004
                                   ___________

Before MURPHY, HEANEY, and SMITH, Circuit Judges.
                          ___________

PER CURIAM.


      Duane Clasen pled guilty to distribution of 6.85 grams of methamphetamine
(mixture) after having previously been convicted of one or more felony drug offenses
in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 851. The undisputed
sentencing range was 188 - 235 months. The district court sentenced Clasen to 200
months imprisonment, stating that “when I looked at this file originally, I was going
to sentence him to the maximum, which was 235 months. Based on what [the
attorney for the government] has told me, I have decreased it somewhat.” (Sentencing
Hr’g Tr. at 12.) Clasen appeals his sentence arguing that the district court violated
his due process right to an impartial judge by determining what sentence it would
impose prior to the sentencing hearing.

       “It is well settled that a sentence within the range provided by statute is
generally not reviewable by an appellate court.” United States v. Collins, 340 F.3d
672, 679 (8th Cir. 2003). Clasen presents no evidence to cause us to veer from this
rule. See 18 U.S.C. § 3742(a) (enumerating the circumstances when a defendant can
appeal an otherwise final sentence). Due to the complexities of guideline sentencing,
a district court needs to prepare in advance of the sentencing hearing. Here, the
district court also properly considered the points the parties advanced at the hearing
before it imposed Clasen’s sentence. Accordingly, we affirm the district court.
                        ______________________________




                                         -2-